DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information disclosure Statement
The information disclosure statement filed 8/13/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
To be clear, the Goldberg (US 2,520,035) reference, in particular, has not been considered, as its subject matter appears unrelated to the claimed invention. The remaining reference on the same IDS have been considered.

Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
With respect to the double patenting rejection, Applicant argues that this rejection should be withdrawn since the recited L/D ranges in claims 1 and 2 of the instant application do not overlap with the recited L/D ranges in claims 5 – 8 of the ‘620 patent. Examiner respectfully disagrees. The recited ranges Applicant points to are directed at different parts. Claims 1 and 2 of the instant application refer to an L/D range of the sub chamber (instant application: fig 4: 14) whereas claims 5 – 8 of the ‘620 patent refer to an L/D range for activated carbon in an area analogous to the third chamber, of the instant application. See Examiner fig 1 below.

    PNG
    media_image1.png
    1007
    1403
    media_image1.png
    Greyscale

Examiner fig 1: Comparison of Instant application and US 10,508,620

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2004/0261777) in view of Hiltzik et al. (US 9,732,649).
In re claim 1, Ogawa discloses a canister (fig 8) that absorbs and desorbs evaporated fuel generated in a fuel tank of a vehicle (title; [0012]), the canister comprising: 
a charge port (19) that takes in evaporated fuel; 
a purge port (20) that discharges the evaporated fuel; 
an atmosphere port (top of 18) open to the atmosphere;
a main chamber (14) to which the charge port and the purge port are connected; 
a sub chamber (portion of 13 between 26 and 27) communicating with the main chamber;
activated carbon (pictured as dotted mass within 14) stored in a main volume (Vmain) in the main chamber; 
more activated carbon (21) stored in a sub volume (Vsub) in the sub chamber, 
a third chamber (portion of 13 between 28 and 29) communicating with the sub chamber, 
the atmosphere port being connected to the third chamber (fig 8); and 
a first activated carbon (23) and a second activated carbon (52; [0094]) which are arranged inside the third chamber, 
wherein 
a ratio L/D of a length L in a gas flow direction to an equivalent diameter D in a section perpendicular to the gas flow direction is 2 or more for the sub chamber [0095], 
an activated carbon volume ratio (Vmain/Vsub) is approximately between 3 and 4 (based on looking at the figure), and 
the third chamber is partitioned by a filter (51) into a first area (area of third chamber below 51) closer to the sub chamber and a second area (area of third chamber above 51) closer to the atmospheric port, 
the first activated carbon is stored in the first area (fig 8), 
the second activated carbon is stored in the second area (fig 8).
Ogawa lacks: 
an activated carbon volume ratio (Vmain/Vsub) is 5.5 to 7, inclusive,
the first activated carbon has higher absorption capacity than the second activated carbon. 
Regarding the limitation, “an activated carbon volume ratio (Vmain/Vsub) is 5.5 to 7, inclusive”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to made to provide this value range/relationship in the system of Ogawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding the limitation, “the first activated carbon has higher absorption capacity than the second activated carbon”, Hiltzik discloses a similar canister system (figs 5 – 7) wherein a chamber (300) functionally analogous to the recited “third chamber” includes a plurality of adsorption volumes (301, 302, 303), the adsorbant volumes comprising activated carbon (col 12, ln 12 – 14, ln 21 – 22), the adsorbant volumes having decreased adsorption capacity in the direction toward a vent (atmosphere) port (col 10, ln 54 – col 11, ln 11). 
It is noted that Hiltzik also discloses a filter in between the plurality of adsorption volumes (col 5, ln 13 – 30; note final sentence: “foam spacer, screen”.) 
It would have been obvious to one having ordinary skill in the art at the time the present application was filed (or at least obvious to try) to modify the system of Uchino (‘426) by providing wherein the first activated carbon has higher absorption capacity than the second activated carbon, as taught by Hiltzik, as it is a known technique at least for optimizing the emissions-affecting traits of such a device, and thus is within the capability of one having ordinary skill.
In re claim 6, Ogawa discloses further comprising a rib (fig 8: unlabeled vertical ribs supporting 29) arranged between the third chamber and the atmosphere port.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 7,134,426) in view of Hiltzik et al. (US 9,732,649) in view of Yamada et al. (US 7,322,343).
In re claim 3, regarding the limitation, “wherein a ratio of a volume of purge air (Vpurge) to the volume of the activated carbon stored in the sub chamber (Vsub) is 600 or more”, see above (regarding optimization). Additionally, Yamada discloses this as a known parameter to optimize (col 6, ln 61 – col 7, ln 10).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 7,134,426) in view of Hiltzik et al. (US 9,732,649) in view of Kosugi (US 8,276,569).
In re claim 2, see above (In re claim 1). (Note: The same arguments set forth directed to the range “5.5. to 7” are applied to the range “5.5 to 10”.)
Regarding the limitation, “a plurality of rod-like portions arranged such that surrounding spaces communicate with each other in the sub chamber”; Kosugi discloses a similar canister device (fig 1) wherein a plurality of rod-like portions (fig 1: 50; fig 8: 60) arranged such that surrounding spaces communicate with each other in an analogous sub chamber (20) in order to affect flow dynamics (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such rod-like portions in the proposed system, as taught by Kosugi, as it is a known technique at least for optimizing flow dynamics and thus within the capability of one having ordinary skill.
In re claim 7, see above (In re claim 6).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 7,134,426) in view of Hiltzik et al. (US 9,732,649) in view of Yamada et al. (US 7,322,343).
In re claim 4, Yamada discloses a similar device comprising a resin grid (fig 1, 4: 31; col 4, ln 42 – 43) arranged between an analogous third chamber (3B) and sub chamber (3A).
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing such a resin grid, as taught by Yamada, as it is a known technique at least for spacing such chambers and thus within the capability of one having ordinary skill. To be clear, the proposed modification is to replace the similar component 25 of Ogawa with the component 31 of Yamada. Such a replacement may be motivated by considerations of ease/cost of manufacturing, desired air flow amount, etc.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (US 7,134,426) in view of Hiltzik et al. (US 9,732,649) in view of Kosugi (US 8,276,569) in view of Yamada et al. (US 7,322,343).
In re claim 5, see above (In re claim 4).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 12 of Kuboyama et al. (U.S. 10,508,620). Although the conflicting claims are not identical, they are not patentably distinct from each other because they describe the same elements of the same invention.

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747